DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 8/26/2019.  Claims 1-20 are pending and examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkiszewski 2019/0186284 in view of Jet.Careers.com “turboprop-control-levers”
Regarding claim 1, Orkiszewski teaches a method for operating a turboprop engine of an aircraft ([0032] … For example, the engine 10 may define a …turboprop… configuration see also [0002] Gas turbine engines, such as those providing propulsion for aircraft.), the method comprising: obtaining at least one upper limit (upper speed limit ([0005] … The method includes rotating a rotor assembly defining a bowed rotor condition from approximately zero revolutions per minute (RPM) to within a bowed rotor mitigation speed range, in which the bowed rotor mitigation speed range is defined by a lower speed limit greater than zero RPM and an upper speed limit less than or equal to an idle speed condition of the gas turbine engine see also [0008] In one embodiment, the lower speed limit is between approximately 5% and approximately 50% of the idle speed condition. In another embodiment, the upper speed limit is between approximately 50% and approximately 95% of the idle speed condition)) and at least one lower limit (lower speed limit) on a gas generator speed (Ng) (RPM) of the turboprop engine, the at least one upper limit defined by a maximum Ng (50% and approximately 95% of the idle speed condition) and the at least one lower limit defined by a minimum Ng (5% and approximately 50% of the idle speed condition); receiving a target power for the turboprop engine (the target power during start-up); and in response to receiving the target power: governing output power for the turboprop engine as a function of the target power when a resulting value for Ng is between the at least one upper limit and the at least one lower limit (the output power is regulated by the actuation of the first and second centrifugal clutch between the lower limit and the upper limit [0006] In various embodiments, applying a load at the rotor assembly further includes engaging the energy storage device via a clutch mechanism to couple the rotor assembly to the energy storage device when the rotor assembly rotates to the lower speed limit of the bowed rotor mitigation speed range. In one embodiment, engaging the energy storage device via a clutch mechanism further includes engaging a first centrifugal clutch of the clutch mechanism at or above the lower speed limit, in which the first centrifugal clutch couples the rotor assembly to a clutch shaft coupled to the first centrifugal clutch and a second centrifugal clutch of the clutch mechanism; and engaging a second centrifugal clutch at or below the upper speed limit, in which the second centrifugal clutch of the clutch mechanism couples the clutch shaft to the energy storage device); and governing output power for the turboprop engine as a function of the maximum Ng and the minimum Ng when the resulting value for Ng is on or outside of the at least one upper limit and the at least one lower limit (see Fig. 3 which shows the Ng stabilizing at the idle speed which is the operation of the engine outside of the upper limit see [0041] In contrast, line 221 exemplifies a substantially flat or unchanging rotational speed of the rotor assembly 90 outside of the bowed rotor mitigation speed range 203 (e.g., greater than the bowed rotor mitigation speed range 203) relative to a generally decreasing rotor/casing clearance at line 223. See also [0007] In still various embodiments, removing the load to enable rotation of the rotor assembly to idle speed condition includes disengaging the energy storage device via a clutch mechanism to decouple the rotor assembly from the energy storage device when the rotor assembly rotates at or above the upper speed limit of the bowed rotor mitigation speed range. In one embodiment, disengaging the energy storage device via a clutch mechanism further includes disengaging a second centrifugal clutch of the clutch mechanism at or above the upper speed limit).
Orkiszewski is silent as the at least one upper limit and the at least one lower limit being defined as a function of the power lever position of the aircraft
Jet.Careers.com teaches that there are two idle positions, a ground idle and a flight idle (“The condition lever will usually have 3 positions ground idle, flight idle and cut-off/feather. The lever is used to set the gas generator idle speed (Ng AKA N1) for the particular operation you are doing. More simply put it functions to let the engine know you are just taxiing and don't need all the power it's capable of, or you are ready to take off and need all of that power. Don't quote me but I believe that some aircraft use the term high idle (flight) and low idle (ground). Let's go fly. Step one hit starter and wait till 13% Ng, place condition lever into Ground Idle. Use Power Lever to taxi, works just like a throttle in a piston airplane just a little less responsive. Step two taxi into position and advance the condition lever to Flight Idle. You can hear and feel the engine spool up like it wants to go. Now use the Power Lever again just like a thottle. (I have heard of pilots taking off still in ground idle with no problems) Come back around and land. After touch down bring the condition lever back to ground idle use the Power Lever to reverse the prop and slow down. When you place the condition lever into ground idle you will hear the engine slow down and it makes it easier to taxi back to the ramp. Back in the chocks shut down avionics and generators/alternators pull the condition lever back to Cut-off Feather and engine shuts down and feathers the prop.  See also “I think some of the ground vs. low idle is symantics and/or different manufacturer terminology. As stated earlier when you have three sets of levers, one is similar to the piston throttle (controls the amount of fuel going to the engine), one is a prop control, but the difference is in the condition (or fuel control) lever. In a King Air (or Caravan I believe), the lever has three positions: Cutoff, high (or flight) and low (or ground). Cutoff should be fairly obvious, the high and low positions set the engine turbine speed when the power levers are set to idle. For example, with the power levers set to idle, N2 would be 52% when in high idle, and 46% in low idle. Most of the time the condition levers are set to low idle. This aids in taxiing....lower power....less thrust....less dependent on brakes to control speed. The high idle position is used for short field approaches and touch and go's. Because turbine engines take longer to spool up, a higher idle speed means that power is available more quickly for either reverse or a go-around. As stated some airplanes combine the condition levers with the prop levers and they are generally referred to as condition levers. It's hard to get into specifics because there are several variations. I don't know if there are any FADEC turboprops out there, but they'd have only one lever per engine”).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Orkiszewski with Jet.Careers.com so as to have the at least one upper limit and the at least one lower limit be defined as a function of the power lever position of the aircraft (the ground idle position on the ground and the flight idle position during flight) since this is a standard operations method for turboprop aircraft.
Regarding claim 2, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above also teaches wherein the at least one upper limit comprises a first upper limit for flight operation (the higher upper limit for the higher Ng/Spool speed of flight idle) and a second upper limit for ground operation (the lower upper limit for the lower Ng/Spool speed of ground idle), and wherein the at least one lower limit comprises a first lower limit for flight operation and a second lower limit for ground operation (per Orkiszewski supra the upper speed limit is between approximately 50% and approximately 95% of the idle speed condition).
Regarding claim 3, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above also teaches the first upper limit and the first lower limit meet at a common value when the power lever position is at idle (they meet at 50% idle per Orkiszewski cited supra).
Regarding claim 4, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above also teaches wherein the first upper limit and the first lower limit overlap when the power lever position is at idle (they meet at 50% idle per Orkiszewski cited supra).
Regarding claim 5, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above also teaches wherein the second upper limit and the second lower limit meet at a common value (they meet at 50% idle per Orkiszewski cited supra) along the first lower limit (since the first lower limit is from between approximately 5% and approximately 50% of the idle speed condition, and the first lower limit is higher than the second lower limit, the second lower limits value has been construed as being within or near to 5% and approximately 50% of the flight idle speed).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Orkiszewski to have the common value be along the first lower limit since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.) MPEP 2144.05 I.
Regarding claim 6, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above also teaches wherein the first lower limit and the second lower limit overlap or are nearly overlapping for at least a portion thereof (since the first lower limit is from between approximately 5% and approximately 50% of the ground idle speed condition, and the second limit is from approximately 5% and approximately 50% of the flight idle speed).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Orkiszewski to have the first lower limit and the second lower limit overlap for at least a portion thereof since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.) MPEP 2144.05 I.
Regarding claim 7, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above further teaches comprising transitioning between the flight operation and the ground operation based on at least one criteria comprising an on-ground status (per Pilapitus cited supra the pilot transitions from flight to ground operation after touch down, an on-ground status “Come back around and land. After touch down bring the condition lever back to ground idle use the Power Lever to reverse the prop and slow down. When you place the condition lever into ground idle you will hear the engine slow down and it makes it easier to taxi back to the ramp.).
Regarding claim 9, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above further teaches wherein the at least one criteria comprises the on-ground status and a position of a power lever of the aircraft (per Pilapitus cited supra the pilot transitions from flight to ground operation by moving the condition lever back to ground idle “Come back around and land. After touch down bring the condition lever back to ground idle use the Power Lever to reverse the prop and slow down. When you place the condition lever into ground idle you will hear the engine slow down and it makes it easier to taxi back to the ramp.).
Regarding claim 10, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com as discussed above also teaches wherein providing at least one lower limit comprises selecting the minimum Ng to ensure a percentage of take-off power in case of an undetected loss of torque (per Jet.Careers.com cited supra “with the power levers set to idle, N2 would be 52% when in high idle, and 46% in low idle. Most of the time the condition levers are set to low idle. This aids in taxiing....lower power....less thrust....less dependent on brakes to control speed. The high idle position is used for short field approaches and touch and go's. Because turbine engines take longer to spool up, a higher idle speed means that power is available more quickly for either reverse or a go-around” its known to use high idle and its high Ng when added power is needed, this has been construed as reading on “selecting the minimum Ng to ensure a percentage of take-off power in case of an undetected loss of torque” since selecting high/flight idle provides more take off power which would be a percentage of the take off power above that available in low/ground idle which would ensure a percentage of take off power in case of an undetected loss of torque).
Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkiszewski in view of Jet.Careers.com and airliners.net “Ground Idle Vs Flight Idle”
Regarding claim 8, Orkiszewski in view of Jet.Careers.com teaches the invention as discussed above.
Orkiszewski in view of Jet.Careers.com is silent as to wherein the at least one criteria comprises the on-ground status and a timer condition.
airliners.net teaches the at least one criteria further comprising a timer condition (“Logic circuits determine that the aircraft is in the air and in the approach and landing configuration to command the increase to "Flight Idle". The idle setting is returned to the low, or "Ground Idle" value after a predetermined time interval after the landing gear touchdown).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Orkiszewski so as to have the at least one criteria comprises the on-ground status and a timer condition via the logic circuit taught by airliners.net to facilitate an automatic return to ground idle after landing.
Claims 11-17 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkiszewski in view of Jetcareers.com and Comandore 2020/0271011.
Regarding claims 11-17 and 19, Orkiszewski in view of Jet.Careers.com per the rejections of claims 1-7 and 9 respectively, teaches all of the method steps and all of the structure, except for a processing unit; and a non-transitory computer readable medium having stored thereon program instructions executable by the processing unit for performing the recited method steps.
Comandore teaches it is known to provide a processing unit and a non-transitory computer readable medium for storing thereon program instructions executable by the processing unit for performing the recited method steps (see Abstract “A method for operating a turbine engine is provided” see also [0064] FIG. 4 depicts a block diagram of an example computing system 800 that can be used to implement the systems and methods according to example embodiments of the present disclosure … the system can include one or more computing device(s) 802. The one or more computing device(s) 802 can include one or more processor(s) 804 and one or more memory device(s) 806. The one or more processor(s) 804 can include any suitable processing device, such as a microprocessor, microcontroller, integrated circuit, logic device, or other suitable processing device. The one or more memory device(s) 806 can include one or more computer-readable media, including, but not limited to, non-transitory computer-readable media, RAM, ROM, hard drives, flash drives, or other memory devices).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Orkiszewski so as to perform the recited method steps via a processing unit; and a non-transitory computer readable medium having stored thereon program instructions executable by the processing unit for performing the recited method steps since it has been held that it is an obvious extension of prior art principles to combine prior art elements (combining the  processing unit and non-transitory computer readable medium the structured and methods taught by Orkiszewski in view of Jet.Careers.com so as to facilitate performing the method steps via the processing unit; and the non-transitory computer readable medium via program instructions executable by the processing unit for performing the recited method steps) according to known methods (programming a processing unit having a non-transitory computer readable memory) to yield predictable results (there would be an expectation of success since processing units having a non-transitory computer readable memory are intended for automating the execution of method steps), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (A)
Claim 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkiszewski in view of Jet.Careers.com, airliners.net and Comandore 2020/0271011.
Regarding claim 18, Orkiszewski in view of Jetcareers.com and Comandore teaches the invention as discussed above.
Per the rejection of claim 8 supra, airliners.net teaches the added limitations of claim 18. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741